DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 10/26/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qisong et al. (CN 103259085A) in view of Ghosh et al. (US Pat No. 6,545,641).
Regarding claim 18, Qisong et al. teaches a stack antenna structure (Fig. 1) comprising: 
a first antenna (11) comprising a first base body (body of 11), and a first radiation metal layer (radiating sheet 16 in Fig. 6, where the radiating sheet being metal as being connected to a metal via 23 in Fig. 1), the first radiation metal layer arranged on a surface of the first base body (16 in Fig. 6 is on the top surface of body shown 11 in Fig. 1); 
a second antenna (12 in Fig. 1) comprising a second base body (body of 12), and a second radiation metal layer (18 in Fig. 4), the second base body (body of 12 on the top of 16 of Fig. 6) arranged on a surface of the first radiation metal layer where on the first base body, the second radiation metal layer (16 in Fig. 4 is shown on the top of body 12 in Fig. 1) arranged on a surface of the second base body; 

a circuit board (01 in Fig. 1), wherein the circuit board comprises a mainboard (01 being a main board); 
wherein an area of the second base body  (body of 12) is smaller than an area of the first radiation metal layer (16 on 11 in Fig. 6); 
wherein an area of the third base body (body of 13) is smaller than an area of the second radiation metal layer (18 on 12 in Fig. 4); 
wherein the circuit board is electrically connected respectively to the first antenna, the second antenna, and the third antenna (see connection via metalized vias 23, 22 and 21 in Fig. 1)
	but does not disclose the stack antenna is surface-mounted on the mainboard.
However, Ghosh et al. teach multilayer patch antenna be PCB having patch antenna using surface mounting technology with a short circuit conductor for smaller size integration.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the surface mounting technology with a short circuit conductor of Ghosh et al. in the multiple layer patch antenna of Qisong et al. for miniaturization. 
Regarding claim 27, Qisong et al. in view of Ghosh et al. teaches the stack antenna structure of Claim 18, wherein: 
at least one (the first body of 11 shown in Fig. 1) of the first base body, the second base body, and the third base body is configured to define at least one through hole (via 32) to allow passage of a feed-in component (feed-in 23) ; and wherein the through hole (via 32) comprises a conductive layer (via 32 being metalized covered with dielectric sleeve 71, see paragraph [0034]) disposed on a hole wall of the through hole (via is metal hole) and a dielectric layer (71 on the top of conductive layer 17 as shown in Fig. 7) disposed on top of the conductive layer.
Allowable Subject Matter
Claims 29-37 are allowable over the prior art of record.
Claims 19-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner’s statement of reasons for allowance was indicated on the Office action mailed June 25, 2020.
Response to Arguments
Applicant presented a new set of claims 18-37 where newly added independent claims 18, 29 and 33 include the previously indicated allowable subject matters. However, upon further consideration and updated search, the allowability of claims 18 and 27 has been withdrawn, and the rejection of claims 18 and 27 over the newly found prior art is stated above.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844